Smith, J.,
concurs in part and dissents in part and votes to affirm the judgment, with the following memorandum. The sentence imposed upon the defendant of 7 to 14 years’ imprisonment was an appropriate exercise of the trial court’s discretion under the facts and circumstances of this case (see, People v Farrar, 52 NY2d 302, People v Suitte, 90 AD2d 80; see generally, People v Santiago, 274 AD2d 438), and I would not modify it downward.
Initially, it is undisputed that the defendant admitted that he killed the 17-year-old victim. His position at trial was that he had acted under extreme emotional disturbance upon being informed that his daughter had allegedly been sexually assaulted by the victim. It is also undisputed that upon hearing the allegation, the defendant went to his apartment, retrieved an unlicensed handgun and a hammer, and searched for the victim intending to do him harm. Upon finding the victim, the defendant accused him of the attack which the victim denied. As the victim turned to flee, the defendant shot the 17-year-old victim in the back. After the victim fell to the ground, the defendant went over to him and beat him on the head and body with the hammer until he appeared dead. The jury convicted the defendant of manslaughter in the first degree, having found beyond a reasonable doubt that the defendant intentionally killed the victim, but did so under the effect of extreme emotional disturbance.
The Supreme Court, at the time of sentencing, took into account the circumstances of the crime and the fact that the defendant had no previous record. The Supreme Court also took under advisement the comments of the families and friends of both the defendant and the victim, as well as the psychiatric evaluations presented by both the defense and prosecution. *463The Supreme Court opined that this was the most tragic case it had encountered in its seven years on the bench. However, the Supreme Court reached the inevitable conclusion that the act of the defendant was naked vigilantism which serves to undermine the public order. The conduct was an unconscionable act of wanton and senseless violence. After balancing the equities, the Supreme Court sentenced the defendant to an indeterminate term of 7 to 14 years’ imprisonment. This sentence was centered between the statutory minimum of 3 to 6 years and the statutory maximum of 121/2 to 25 years.
In reviewing the facts and circumstances of this case, I cannot agree with my colleagues that the sentence imposed by the Supreme Court was an improvident exercise of discretion resulting in an excessive sentence. While the jury found that the defendant acted under extreme emotional disturbance which served to mitigate his conduct, the inescapable brutality of this act cannot be overlooked. The defendant first shot the teenaged victim in the back and then repeatedly beat him with a hammer. This violence was initiated by the accusation of the defendant’s 14-year-old daughter, and at the time of the homicidal act her veracity had not been established to any degree of certainty.
This Court should modify the sentencing decisions of the trial court only in the most egregious situations. In the present case, the Supreme Court properly noted that as a society we cannot be seen to condone a vigilante response to allegations of criminal behavior even if they pertain to allegedly heinous behavior. The Supreme Court appropriately balanced the defendant’s conduct and his previously law-abiding life with the loss of the life of the teenage victim, who was never given the opportunity to face his accuser in a court of law. Therefore, I would vote to affirm the sentence as handed down by the Supreme Court (see, People v Suitte, 90 AD2d 80).